                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


KEITH HIGGINBOTHAM                                                                      PLAINTIFF

V.                                                                       NO. 1:19CV24-GHD-JMV

VERNON EICHELBERGER, ET AL.                                                          DEFENDANTS


                                              ORDER

       Before the Court are City of Louisville’s Motion to Stay Proceedings [33], Winston

County Sheriff’s Office’s Motion [34] for Joinder in Municipal Defendant’s Motion to Stay

Proceedings, and Plaintiff’s Motion for Time [37]. The Court has duly considered each motion

and grants them as follows:

       1.       The City’s Motion [33] is granted to the extent that discovery and the case

       management conference in this matter are hereby STAYED until the earlier of

       disposition of the pending dispositive motions [26 and 31] or March 31, 2020.

       2.       Winston County’s Motion [34] for Joinder is granted.

       3.       Plaintiff’s Motion [37] is granted in part, and this case is stayed as set out in No. 1

       above.

       SO ORDERED this 3rd day of September, 2019.



                                               /s/ Jane M. Virden
                                               U. S. Magistrate Judge
